                 Case 2:21-cv-00885-BJR Document 1 Filed 06/30/21 Page 1 of 7



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9
     MAYA GRACE MOREY, CHRISTOPHER
10   NOONER, LISA HENDRICKSON, EMILY                      No.
     HORTON, KYLIE THORNLEY, VICTORIA
11   FERRANTE, MICHELLE DARDAR,
     HEATHER BARNES, MANUEL TORRES,
12
                                                          COLLECTIVE ACTION COMPLAINT
     and JORDANN WRIGHT, each individually
     and on behalf of all others similarly situated,
13

14                                     Plaintiffs,

15          v.

16   AFTERMATH SERVICES LLC, a foreign
     limited liability company; and DOES 1-10,
17
                                       Defendants.
18

19

20          Plaintiffs Maya Grace Morey, Christopher Nooner, Lisa Hendrickson, Emily Horton,
21   Kylie Thornley, Victoria Ferrante, Michelle Dardar, Heather Barnes, Manuel Torres, and Jordann
22   Wright (collectively, “Plaintiffs”) each individually, and on behalf all others similarly situated,
23   hereby allege as follows:
24                               I.     INTRODUCTION AND FACTS
25          1.      Defendant Aftermath Services LLC (“Defendant”) is a private equity owned
26   business that remediates crime scenes and biohazard sites.


      COLLECTIVE ACTION COMPLAINT - 1                                  EMERY | REDDY, PLLC
                                                                     600 Stewart Street, Suite 1100
                                                                           Seattle, WA 98101
                                                              Phone: (206) 442-9106 • Fax: (206) 441-9711
                  Case 2:21-cv-00885-BJR Document 1 Filed 06/30/21 Page 2 of 7



 1           2.      The company primarily performs work for customers in their homes remediating
 2   suicide and murder crime scenes and removing biohazards and other contaminates.
 3           3.      Defendant employs non-exempt hourly workers to perform the remediation work
 4   and to perform related administrative work.
 5           4.      Defendant employed Plaintiffs during the past three years at various office
 6   locations throughout the country.
 7           5.      Each Plaintiff’s experience in working for Defendant was virtually identical to that
 8   of each other Plaintiff, and to each of Defendant’s other non-exempt employees.
 9           6.      Defendant’s non-exempt employees perform essentially the same tasks of
10   travelling to a customer’s home, communicating with the customer as necessary, and then
11   performing the often-gruesome task of remediating the crime scene or biohazard site.
12           7.      Each Plaintiff was required to travel extensively to complete the remediation work
13   at customers’ homes throughout the country.
14           8.      The remediation requires physical labor and the use of tools and chemicals to
15   cleanup human tissue, waste, and other biohazard materials.
16           9.      Once an employee begins a remediation, he or she typically stops only when the
17   job is finished, or for multiple day jobs, to sleep for short periods of time until the job is finished.
18           10.     On multi-day jobs, employees sleep for short periods of time in hotels before
19   returning to the remediation site and rarely, if ever, take breaks while on site.
20           11.     As soon as the employees assigned to a remediation site complete the work, they
21   often travel directly to the next remediation site.
22           12.     Chronic understaffing and the nature of the work often required Plaintiffs to work
23   overtime hours for many successive weeks in order to complete the tasks assigned to them.
24           13.     Defendant paid Plaintiffs different hourly rates depending upon the type of work
25   Plaintiffs performed.
26



      COLLECTIVE ACTION COMPLAINT - 2                                    EMERY | REDDY, PLLC
                                                                       600 Stewart Street, Suite 1100
                                                                             Seattle, WA 98101
                                                                Phone: (206) 442-9106 • Fax: (206) 441-9711
                Case 2:21-cv-00885-BJR Document 1 Filed 06/30/21 Page 3 of 7



 1          14.     However, Defendant failed to pay Plaintiffs for all work performed and/or
 2   Defendant paid Plaintiffs at a lower rate than promised and required.
 3          15.     Plaintiffs often worked in excess of 40 hours per week, but Defendant failed to
 4   pay Plaintiffs’ overtime wages.
 5          16.     Defendant improperly classified Plaintiffs as “exempt” employees under the Fair
 6   Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and/or treated Plaintiffs as though they
 7   were FLSA “exempt” even though Plaintiffs are not exempt under the FLSA.
 8          17.     The result is that Defendant underpaid Plaintiffs for the physically and emotionally
 9   difficult work that they were required to perform.
10                                        II.          JURISDICTION
11          18.     This Court has subject-matter jurisdiction over Plaintiffs’ FLSA claim pursuant to
12   28 U.S.C. § 1331 because Plaintiffs’ claim raises a federal question under 29 U.S.C. § 201, et seq.
13          19.     Defendant’s annual sales exceed $500,000.00 and Defendant has more than two
14   employees, so the FLSA applies in this case on an enterprise basis. Defendant’s employees engage
15   in interstate commerce and therefore they are also covered by the FLSA on an individual basis.
16          20.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c) because a
17   substantial part of the events or omissions giving rise to the Plaintiff’s claim occurred in this
18   district, and Defendant is subject to this Court’s personal jurisdiction.
19                                              III.     PARTIES
20          21.     Plaintiff Maya Grace Morey is a resident of Washington State and worked for
21   Defendant in Washington from April 2019 to June 2021.
22          22.     Plaintiff Christopher Nooner is a resident of Washington State and worked for
23   Defendant in Washington from March 2020 to October 2020.
24          23.     Plaintiff Lisa Hendrickson is a resident of Washington State and worked for
25   Defendant in Washington from January 2020 to approximately June or July 2020.
26



      COLLECTIVE ACTION COMPLAINT - 3                                   EMERY | REDDY, PLLC
                                                                      600 Stewart Street, Suite 1100
                                                                            Seattle, WA 98101
                                                               Phone: (206) 442-9106 • Fax: (206) 441-9711
               Case 2:21-cv-00885-BJR Document 1 Filed 06/30/21 Page 4 of 7



 1          24.     Plaintiff Emily Horton is a resident of Nevada and worked for Defendant in
 2   Nevada from August 2019 to June 2021.
 3          25.     Plaintiff Victoria Ferrante is a resident of Utah and worked for Defendant in Utah
 4   from January 2021 to April 2021.
 5          26.     Plaintiff Kylie Thornley is a resident of Utah and has worked for Defendant in
 6   Utah since December 2020.
 7          27.     Plaintiff Jordann Wright is a resident of Utah and has worked for Defendant in
 8   Utah since December 2020.
 9          28.     Plaintiff Michelle Dardar is a resident of Mississippi and has worked for
10   Defendant since 2017 in multiple states, including Washington, Florida, Georgia, Texas, and now
11   Mississippi.
12          29.     Plaintiff Heather Barnes is a resident of Washington and worked for Defendant in
13   Washington from April 2021 to June 2021.
14          30.     Plaintiff Manuel Torres is a resident of California and worked for Defendant in
15   California from November 2014 to April 2021.
16          31.     Defendant Aftermath Services LLC is a Delaware limited liability company, with
17   its principal place of business in Aurora, DuPage County, Illinois.
18          32.     Defendant conducts business in 48 states, including Washington State, with offices
19   in 69 locations throughout the country.
20          33.     Defendant engaged in interstate commerce, or in the production of goods for
21   commerce, as defined by the FLSA.
22          34.     Plaintiffs either (1) engaged in commerce; or (2) engaged in the production of
23   goods for commerce; or (3) were employed in an enterprise engaged in commerce or in the
24   production of goods for commerce.
25          35.     At all times relevant to this action, Defendant “suffered or permitted” Plaintiffs
26   and all similarly situated current and former employees to work and thus “employed” them within


      COLLECTIVE ACTION COMPLAINT - 4                                 EMERY | REDDY, PLLC
                                                                    600 Stewart Street, Suite 1100
                                                                          Seattle, WA 98101
                                                             Phone: (206) 442-9106 • Fax: (206) 441-9711
                Case 2:21-cv-00885-BJR Document 1 Filed 06/30/21 Page 5 of 7



 1   the meaning of 29 U.S.C. § 203(g) of the FLSA.
 2           36.     Defendant was, at all times relevant hereto, an employer as defined by the FLSA.
 3           37.     Each Plaintiff was, at all times relevant hereto, an employee as defined by the
 4   FLSA.
 5           38.     Each Plaintiff was employed to perform remediation services via various titles,
 6   including Technician, Supervisor, Backup Supervisor, Assistant Supervisor, or Senior Field
 7   Supervisor, as were an unknown number of other employees of Defendant.
 8           39.     All persons so employed within the United States (the “FLSA Collective”) were
 9   employees as defined in the FLSA.
10                          IV.     COLLECTIVE ACTION AVERMENTS
11           40.     Plaintiffs incorporate by reference and re-allege paragraphs 1 through 39 as if fully
12   set forth herein.
13           41.     Plaintiffs’ claim, on behalf of themselves and FLSA Collective, is a collective
14   action as established in 29 U.S.C. § 216(b).
15           42.     The FLSA Collective Members are those employees of Defendant who were
16   employed in the United States who performed duties similar to those performed by Plaintiffs, and
17   who were subject to Defendant’s unlawful practice of failing to pay its employees the wages it
18   owed them.
19           43.     The exact identity of the FLSA Collective Members may be ascertained through
20   review of Defendant’s records.
21           44.     Defendant failed to pay Plaintiffs and the FLSA Collective compensation in the
22   amount required under 29 U.S.C. § 207(a).
23           45.     Plaintiffs and the FLSA Collective performed similar duties wherever they were
24   located, under the same directions, and under the same general compensation arrangements.
25           46.     In regard to every significant issue arising under the FLSA, Plaintiffs and the
26   FLSA Collective are similarly situated with Plaintiffs.


      COLLECTIVE ACTION COMPLAINT - 5                                   EMERY | REDDY, PLLC
                                                                      600 Stewart Street, Suite 1100
                                                                            Seattle, WA 98101
                                                               Phone: (206) 442-9106 • Fax: (206) 441-9711
                Case 2:21-cv-00885-BJR Document 1 Filed 06/30/21 Page 6 of 7



 1           47.     The FLSA Collective presents common issues of fact with regard to their duties,
 2   their compensation, Defendant’s expectations and demands with regard to their work,
 3   Defendant’s policies, and Defendant’s failure and refusal to pay the FLSA Collective overtime
 4   compensation as required under 29 U.S.C. § 207(a).
 5           48.     Defendant has acted on grounds generally applicable to the FLSA Collective in
 6   requesting, requiring, or permitting them to work more than 40 hours per week without paying
 7   compensation for said overtime work as required by 29 U.S.C. § 207(a), so that final injunctive
 8   relief as to all FLSA Collective Members would be appropriate.
 9           49.     Defendant’s violations of the FLSA were knowing and willful.
10                            V.      CLAIMS AND CAUSES OF ACTION
11                                      FIRST CAUSE OF ACTION
                                   Claim for Relief for the FLSA Collective
12

13           50.     Plaintiffs incorporate by reference and re-allege paragraphs 1 through 49 as if fully

14   set forth herein.

15           51.     Defendant’s failure to pay Plaintiffs and the FLSA Collective overtime pay for

16   hours worked beyond 40 hours per week violates 29 U.S.C. § 207(a) and Plaintiffs and the FLSA

17   Collective are entitled to recover the wages they were denied as a result of that violation.

18                                    SECOND CAUSE OF ACTION
                                   Claim for Relief for the FLSA Collective
19

20           52.     Plaintiffs incorporate by reference and re-allege paragraphs 1 through 51 as if fully

21   set forth herein.

22           53.     Plaintiffs and the FLSA Collective are entitled to recover their attorney’s fees,

23   liquidated damages, and costs incurred in bringing this action pursuant to 29 U.S.C. § 216(b).

24                                    VI.     PRAYER FOR RELIEF

25           54.     Having fully set forth their claims above, Plaintiffs, for themselves and on behalf

26   of the FLSA Collective, respectfully request:


      COLLECTIVE ACTION COMPLAINT - 6                                   EMERY | REDDY, PLLC
                                                                      600 Stewart Street, Suite 1100
                                                                            Seattle, WA 98101
                                                               Phone: (206) 442-9106 • Fax: (206) 441-9711
            Case 2:21-cv-00885-BJR Document 1 Filed 06/30/21 Page 7 of 7



 1           (1) That the Court certify a collective action on behalf of the FLSA Collective
 2              comprised of all persons employed by Defendant in the United States subject to
 3              the FLSA performing duties similar to those performed by Plaintiffs, for the period
 4              of the statute of limitations;
 5           (2) That the Court enter judgment that Defendant violated the FLSA by failing to pay
 6              Plaintiffs and the FLSA Collective overtime wages as required by law;
 7           (3) That the Court award Plaintiffs and the FLSA Collective their withheld wages and
 8              liquidated damages in an amount equal to the wages awarded in this case, pursuant
 9              to 29 U.S.C. § 216(b);
10           (4) That the Court award Plaintiffs and the FLSA Collective their costs and reasonable
11              attorney’s fees; and
12           (5) That the Court award such other relief as the Court deems appropriate and just.
13        DATED June 30, 2021.
14                                                     EMERY | REDDY, PLLC
15

16
                                                 By:   /s/ Timothy W. Emery
                                                 By:   /s/ Patrick B. Reddy
17                                                     TIMOTHY W. EMERY
                                                       WSBA No. 34078
18                                                     PATRICK B. REDDY
                                                       WSBA No. 34092
19                                                     Emery Reddy, PLLC
                                                       600 Stewart Street, Suite 1100
20
                                                       Seattle, WA 98101
21                                                     Telephone: (206) 442-9106
                                                       Fax: (206) 441-9711
22                                                     Email: emeryt@emeryreddy.com
                                                       Email: reddyp@emeryreddy.com
23                                                     Attorneys for Plaintiffs Maya Grace
                                                       Morey, Christopher Nooner, Lisa
24
                                                       Hendrickson, Emily Horton, Kylie
25                                                     Thornley, Victoria Ferrante, Michelle
                                                       Dardar, Heather Barnes, Manuel
26                                                     Torres, and Jordann Wright


     COLLECTIVE ACTION COMPLAINT - 7                               EMERY | REDDY, PLLC
                                                                 600 Stewart Street, Suite 1100
                                                                       Seattle, WA 98101
                                                          Phone: (206) 442-9106 • Fax: (206) 441-9711
